Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00302-CV

                                   CITY OF PEARSALL,
                                        Appellant

                                               v.

                                       Robert TOBIAS,
                                          Appellee

                   From the 218th Judicial District Court, Frio County, Texas
                              Trial Court No. 13-10-00414CVF
                         Honorable Donna S. Rayes, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, City of Pearsall, recover its costs of this appeal from appellee, Robert
Tobias.

       SIGNED April 20, 2016.


                                                _____________________________
                                                Rebeca C. Martinez, Justice